DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 06/09/2022, is acknowledged.

3.  Claims 3-4, 10, 15, 39, 40, 51-63 are pending.
 
4.  Applicant’s election without traverse the eosinophil related disorder filed on 06/09/2022, is acknowledged.  

5.  Claims 3-4, 10, 15, 39, 40, 51-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

6. Claims 55-63  are under examination as they read on eosinophil related disorder.

7.  Applicant’s IDS, filed 02/18/2022 and 06/09/2022, is acknowledged. 

8. The following is a quotation of 35 U.S.C. 112(b) (Pre AIA , 35 U.S.C. 112, second paragraph):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9.  Claims 55-63 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

(i)  The recitation “eosinophil related disorder” is indefinite  because the specification fails to provide sufficient standard for ascertaining the requisite degree or endpoints to reasonably apprise one of ordinary skill in the art of the metes and bounds of the invention.  The specification [0019] discloses that an eosinophil related disorder of the nervous system, the claims do not set forth nor define the metes and bounds nor the nature /parameters that define a eosinophil related disorder” encompassed by this claimed recitation.
 

10. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
11.  Claims 55-58 and 61-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The claim encompass a genus of anti-human KIT (SEQ ID NO:1) antibodies in protecting against, treating and managing eosinophil related disorders, as well as humanized antibodies thereof

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of protecting against, treating and managing eosinophil related disorders.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.

The specification at [0016] discloses that the anti-KIT antibody for use in the methods provided herein is a bivalent monospecific antibody. In certain aspects, the anti-KIT antibody for use in the methods provided herein is a humanized antibody. In particular aspects, the anti-KIT antibody for use in the methods provided herein is a naked antibody. In one aspect, the anti-KIT antibody for use in the methods provided herein is not a bispecific antibody. [0017] In particular aspects, the anti-KIT antibody for use in the methods provided herein comprises a light chain variable region ("VL") comprising VL CDRs 1-3 comprising SEQ ID NOs: 2-4, respectively, and a heavy chain variable region ("VH") comprising VH CDRs 1-3 comprising SEQ ID NOs: 5-7, respectively.

It is noted that human KIT is 972 amino acid in length.  It is well known in the art that the epitope binding site of an antibody is usually defined by no more than six to eight amino acids. Neither the instant specification nor the art of record shows that the majority of antibodies that bind to any one of the multitude of epitopes present in a protein having the sequence of bind human KIT are capable of protecting against, treating and managing eosinophil related disorders, as is required for the operability of the claimed product. The required genus is not adequately described because neither the specification nor the art of record describes a representative number of species of antibody within the required genus.

Artisans are well aware that knowledge of a given antigen (for instance human KIT) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al (J Mol Biol. 2003 Nov 14;334(1): 103-18) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the FICDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al (Protein Eng Des Sel. 2009 Mar;22(3):159-68) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al (J Immunol. 2004 Dec 15; 173(12):7358-67) disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al (Nat Rev Immunol. 2019 Jun; 19(6):355-368) teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 x 1014).

Importantly, the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.

     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

 In contrast to applicant’s reliance of describe the epitope of the human KIT in providing a fully characterized antigen / specific epitope as well as claiming structural elements of the antigen, one or more functions recited in the claims and binding affinity,  there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-human KIT antibodies to demonstrate possession.  Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

There is no evidence that knowledge of the chemical structure of an antigen gives the required kind of structure identifying information about the corresponding antibodies Applicants attempt to describe the invention by describing something that is not the invention: viz., the antigens to which the antibodies may bind.   There nothing in the disclosure that describes the antibodies as required by the test set forth in Ariad.

However, the anti-human KIT antibodies are required to practice the invention.  The specification fails to provide any specific structural or physical information so as to define a genus of antibodies having the desired therapeutic properties. Applicant is merely rely on the identification of human KIT as the antigen and the well-known structure of antibodies in general.  However, the claims do not recite a general antibody, but an antibody having a specific desired activity. However, Federal Circuit clarification of the law of written description as it applies to antibodies. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).

The claims are directed to a genus of anti-human KIT antibodies. However, Federal Circuit clarification of the law of written description as it applies to antibodies. The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 

Moreover, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-human KIT antibodies to demonstrate possession.    Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen.”  The Court concluded that for written description of an antibody to be adequate when presented with “functional” terminology, there must be an established correlation in the art between structure and function.

Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of  relevant identifying characteristics for the broadly claimed class of antibodies to human KIT, including the claimed functional characteristics set forth in Claims, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims,  AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014), MPEP 2163.

Further, the specification at best describes plan for making antibodies that bind human KIT and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 



12.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.  Claims 55-58 and 62-63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120288506. 

The `506 publication teaches and claims methods of treating cancer such as neuroblastoma in a human in need thereof, comprising administering to said human an effective amount of an antibody that specifically binds to the extracellular domain (ECD) of human c-Kit consisting of the amino acid sequence as in SEQ ID NO: 20 (i.e., amino acids 27-521 of claimed SEQ ID NO:1) ( [0034], [0037], [0041] and published claims 13 and 27), wherein the antibody is humanized antibody ([0004]).

Claim 62 is included because neuroblastoma is a tumor of nerve tissue that develops in infants and children.

While the prior art teachings may be silent as to the "eosinophil related disorder" per se; the method, the product used in the reference method are the same as the claimed method.  Therefore the intended purposes of the claimed methods are considered inherent properties.  Applicant relies upon an asserted and claimed mechanism of action but does not provide objective evidence that the prior art teaching of treating the same patients with the same anti-human KIT antibodies differs from the claimed methods.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 201 USPQ 658 (CCPA 1979). Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See M.P.E.P. 2145.

Moreover, it is noted that the CAFC recently held in Bristol-Myers Squibb Co. v. Ben Venue Laboratories Inc., 58 USPQ2d 1508 (CA FC 2001) that when a claimed process is not directed to a new use, consists of the same steps described in a prior art reference, and the newly discovered results of the known process directed to the same purpose are inherent, the process is not patentable. 

“It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.” In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990). When “a claimed new benefit or characteristic of an invention otherwise in the prior art” is an inherent property of the old invention, “the new realization alone does not render the old invention patentable.” Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377 (Fed. Cir. 2005).

Applicant's attention is directed to Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993) (The Board rejected a claim directed to a method for protecting a plant from plant pathogenic nematodes by inoculating the plant with a nematode inhibiting strain of P. cepacia. A U.S. patent to Dart disclosed inoculation using P. cepacia type Wisconsin 526 bacteria for protecting the plant from fungal disease. Dart was silent as to nematode inhibition but the Board concluded that nematode inhibition was an inherent property of the bacteria. The Board noted that applicant had stated in the specification that Wisconsin 526 possesses an 18% nematode inhibition rating.).

Whether the rejection is based on "inherence" under 35 U.S.C.  § 102 or prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.  Examiner properly shifted burden to applicant to establish, through objective evidence, that antibodies of invention differ in unobvious manner from those of the prior art references.  Ex parte Phillips, 28 USPQ2d 1302 (BPAI 1993).
 
The reference teachings anticipate the claimed invention.

14.  Claims 55-59 and 62-63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120189633 (IDS A93).

The `633 publication teaches and claims methods for treating or managing a KIT-mediated disorder or a symptom thereof, comprising administering to a subject in need thereof an effective amount of an antibody, which immunospecifically binds to a D4/D5 region of human  KIT (SEQ ID NO: 15 (i.e., aa 308-515 of claimed SEQ ID NO: 1)), antibody 37M and 37C, comprising: (i) a variable light ("VL") chain region comprising a VL CDR1, VL CDR2, and VL CDR3 having the amino acid sequences of referenced/claimed SEQ ID NO: 20/2, SEQ ID NO: 21/3, and SEQ ID NO: 22/4, respectively; and (ii) a variable heavy ("VH") chain region comprising a VH CDR1, VH CDR2, and VH CDR3 having the amino acid sequences of referenced/claimed SEQ ID NO: 23/5, SEQ ID NO: 24/6, and SEQ ID NO: 25/7, respectively.  The `633 publication teaches a humanized or a fully human anti-KIT monoclonal antibody [0069].  The `633 publication teaches anti-KIT antibodies including 37M and 37C antibodies are targeted (or otherwise administered) to the brain, such as in a patient having or at risk of having neuroblastoma (an eosinophil related disorder of the nervous system).  Further, the anti-KIT antibody described herein is capable of crossing the blood-brain barrier [0396].  

The `633 publication teaches cells express human KIT include neuroblastoma cell lines such as SK-N-SH, SK-SY5Y, H-EP1, SK-N-BE(2), SK-N-BE(ZkM17), SK-N-BE(2)C, LA-N-1, or LA-N-1-5s [0232], wherein the anti-human KIT antibody can act as an inhibitor of KIT activity [0234].

Claim 62 is included because neuroblastoma is a tumor of nerve tissue that develops in infants and children.
Further the `633 publication teaches and claims methods for treating or managing a KIT-mediated disorder or a symptom thereof, comprising administering to a subject in need thereof an effective amount of the conjugate comprising said anti-KIT antibody linked to an agent, wherein the KIT-mediated disorder is cancer, an inflammatory condition, or fibrosis, wherein the cancer is leukemia, chronic myelogenous leukemia, lung cancer, small cell lung cancer, sarcoma, or gastrointestinal stromal tumors (see published claims 19-26). 
The `633 publication also teaches and claims methods for inhibiting KIT activity of a cell expressing KIT comprising contacting the cell with an effective amount of an antibody, which immunospecifically binds to a D4/D5 region of human KIT (SEQ ID NO: 15), comprising: (i) a variable light ("VL") chain region comprising a VL CDR1, VL CDR2, and VL CDR3 having the amino acid sequences of SEQ ID NO: 20, SEQ ID NO: 21, and SEQ ID NO: 22, respectively; and (ii) a variable heavy ("VH") chain region comprising a VH CDR1, VH CDR2, and VH CDR3 having the amino acid sequences of SEQ ID NO: 23, SEQ ID NO: 24, and SEQ ID NO: 25, respectively (see published claim 29).
Further, the `633 publication teaches and claims methods for inducing or enhancing apoptosis, or for inhibiting cell proliferation, in a cell expressing KIT comprising contacting the cell with said antibody (see published claim 30). 
While the prior art teachings may be silent as to the "eosinophil related disorder" per se; the method, the product used in the reference method are the same as the claimed method.  Therefore the intended purposes of the claimed methods are considered inherent properties.  Applicant relies upon an asserted and claimed mechanism of action but does not provide objective evidence that the prior art teaching of treating the same patients with the same anti-human KIT antibodies differs from the claimed methods.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 201 USPQ 658 (CCPA 1979). Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See M.P.E.P. 2145.

Moreover, it is noted that the CAFC recently held in Bristol-Myers Squibb Co. v. Ben Venue Laboratories Inc., 58 USPQ2d 1508 (CA FC 2001) that when a claimed process is not directed to a new use, consists of the same steps described in a prior art reference, and the newly discovered results of the known process directed to the same purpose are inherent, the process is not patentable. 

“It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.” In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990). When “a claimed new benefit or characteristic of an invention otherwise in the prior art” is an inherent property of the old invention, “the new realization alone does not render the old invention patentable.” Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377 (Fed. Cir. 2005).

Applicant's attention is directed to Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993) (The Board rejected a claim directed to a method for protecting a plant from plant pathogenic nematodes by inoculating the plant with a nematode inhibiting strain of P. cepacia. A U.S. patent to Dart disclosed inoculation using P. cepacia type Wisconsin 526 bacteria for protecting the plant from fungal disease. Dart was silent as to nematode inhibition but the Board concluded that nematode inhibition was an inherent property of the bacteria. The Board noted that applicant had stated in the specification that Wisconsin 526 possesses an 18% nematode inhibition rating.).

Whether the rejection is based on "inherence" under 35 U.S.C.  § 102 or prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.  Examiner properly shifted burden to applicant to establish, through objective evidence, that antibodies of invention differ in unobvious manner from those of the prior art references.  Ex parte Phillips, 28 USPQ2d 1302 (BPAI 1993).
 
The reference teachings anticipate the claimed invention. 
15.  Claims 55-60 and 62-63 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US  Pat. 10184007.

The `007 patent teaches and claims methods for treating or managing a KIT-associated-cancer that is accompanied by gain-of-function KIT activity, increase in KIT activity, or overexpression of KIT, comprising administering to a subject in need thereof a therapeutically effective amount of and isolated antibody, or an antigen-binding fragment thereof, which immunospecifically binds to hum KIT and comprises: (i) a light chain variable region (“VL”) comprising the amino acid sequence: DIVMTQSPSXK1LSASVGDRVTITCKASQNVRTNVAWYQQKPGKAPKXK2LIYSASYRYSGVPDRFXK3GSGSGTDFTLTISSLQXK4EDFAXK5YXK6CQQY NSYPRTFGGGTKVEIK (SEQ. ID NO.: 12), wherein XK1 is an amino acid with an aromatic or aliphatic hydroxyl side chain (F or S), XK2 is an amino acid with an aliphatic hydroxyl side chain (A or S), XK3 is T or S, XK4 is an amino acid with an aliphatic hydroxyl side chain or is P, XK5 is an amino acid with a charged or acidic side chain (D or T), and XK6 is an amino acid with an aromatic side chain (F or Y); and (ii) a heavy chain variable region (“VH”) comprising the amino acid sequence: QVQLVQSGAEXH1KKPGASVKXH2SCKASGYTFTDYYINWVXH3QAPGKG LEWIARIYPGSGNTYYNEKFKGRXH4TXH5TAXH6KSTSTAYMXH7LSSLRSE DXH8AVYFCARGVYYFDYWGQGTTVTVSS (SEQ. ID NO.: 11), wherein XH1 is an amino acid with an aliphatic side chain (L or V), XH2 is an amino acid with an aliphatic side chain (L or V), XH3 is an amino acid with a polar or basic side chain, XH4 is an amino acid with an aliphatic side chain (V or A), XH5 is an amino acid with aliphatic side chain (L or I), XH6 is an amino acid with an acidic side chain (E or D), XH7 is an amino acid with an acidic or amide derivative side chain (Q or E), and XH8 is an amino acid with and aliphatic hydroxyl side chain (S or T).

The `007 publication teach that a KIT-associated disease is cancer, such as neuroblastoma (col., 121, lines 1-5), neuroblastoma is considered as an eosinophil related disorder of the nervous system.

The `007 patent teaches that the anti-KIT antibody can be humanized antibody (col., 108, lines 58-63; col., 138, lines 10+; and col., 156, lines 22+).

The `007 patent teaches identical SEQ ID NOs as follows: Referenced/ claimed SEQ ID NOs: 2/8, 3/9, 4/10, 5/11,6/12, 7/13, 8/14, 9/15, and 10/16.  The referenced sequences comprising the claimed CDRs of SEQ ID NO:2-7.

Claim 62 is included because neuroblastoma is a tumor of nerve tissue that develops in infants and children.

While the prior art teachings may be silent as to the "eosinophil related disorder" per se; the method, the product used in the reference method are the same as the claimed method.  Therefore the intended purposes of the claimed methods are considered inherent properties.  Applicant relies upon an asserted and claimed mechanism of action but does not provide objective evidence that the prior art teaching of treating the same patients with the same anti-human KIT antibodies differs from the claimed methods.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 201 USPQ 658 (CCPA 1979). Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See M.P.E.P. 2145.

Moreover, it is noted that the CAFC recently held in Bristol-Myers Squibb Co. v. Ben Venue Laboratories Inc., 58 USPQ2d 1508 (CA FC 2001) that when a claimed process is not directed to a new use, consists of the same steps described in a prior art reference, and the newly discovered results of the known process directed to the same purpose are inherent, the process is not patentable. 

“It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.” In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990). When “a claimed new benefit or characteristic of an invention otherwise in the prior art” is an inherent property of the old invention, “the new realization alone does not render the old invention patentable.” Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377 (Fed. Cir. 2005).

Applicant's attention is directed to Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993) (The Board rejected a claim directed to a method for protecting a plant from plant pathogenic nematodes by inoculating the plant with a nematode inhibiting strain of P. cepacia. A U.S. patent to Dart disclosed inoculation using P. cepacia type Wisconsin 526 bacteria for protecting the plant from fungal disease. Dart was silent as to nematode inhibition but the Board concluded that nematode inhibition was an inherent property of the bacteria. The Board noted that applicant had stated in the specification that Wisconsin 526 possesses an 18% nematode inhibition rating.).

Whether the rejection is based on "inherence" under 35 U.S.C.  § 102 or prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.  Examiner properly shifted burden to applicant to establish, through objective evidence, that antibodies of invention differ in unobvious manner from those of the prior art references.  Ex parte Phillips, 28 USPQ2d 1302 (BPAI 1993).
 
The reference teachings anticipate the claimed invention. 
 
16.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


17.  Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120288506, US 20120189633 (IDS A93), US  Pat. 10184007, as applied to claims 55-60 and 62-63 above, and further in view of Pellegrino et al (Case Rep Med . 2012;2012:952645).

The teachings of US 20120288506, US 20120189633, US  Pat. 10184007, have been discussed, supra.

The reference teachings differ from the claimed invention only in the recitation of human adult in claim 61.

However, Pellegrino et al teach that neuroblastoma is an extremely rare tumor in the elderly. Contrary to children and younger adults, neuroblastoma in older adults is typically localized in the anterior mediastinum and is often associated with SIADH. Moreover, it has mainly local aggressiveness in this age group, without metastatic spread; thus radical surgery achieves cure in most cases (abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat the neuroblast in older adults taught by Pellegrino et al with the anti-KIT antibody taught by the `506, `633 publications and `007 patent because the anti-KIT antibody are effective in treating neuroblastoma irrespective of the age group as taught by `506, `633 publications and `007 patent.
 
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

18.  Claims 55-63 are rejected under 35 U.S.C. 103 as being unpatentable over US 20020010203 in view of US 20120189633 (IDS A93) and/or US  Pat. 10184007.  


The `203 publication teaches that aberrant expression and/or activation of c-kit has been implicated in a variety of tumors including Schwann cell (myelinating cell of the PNS) neoplasia associated with neurofibromatosis [0118] .  The `203 publication further teaches that c-kit are expressed throughout the CNS of developing rodents, and the pattern of expression suggests a role in growth, migration and differentiation of neuroectodermal cells [0129].   The `203 publication teach that all 14 neuroblastoma cell lines examined contained c-kit/SCF autocrine loops, and expression of both the receptor and ligand were observed in 45% of tumor samples examined. In two cell lines, anti-c-kit antibodies inhibited cell proliferation, suggesting that the SCF/c-kit autocrine loop contributed to growth.  C-kit kinase inhibitors will prove therapeutically useful as a means to treat these cancers [0130].  The `203 publication also teaches that because of the mutual regulation of mast cell and eosinophil function, and the role that SCF can play in this regulation, inhibition of c-kit kinase will provide a means to treat allergy-associated chronic rhinitis, inflammation and asthma.   The `203 publication teaches that mast cells and eosinophils represent key cells involved in allergy, inflammation and asthma. SCF, and hence c-kit, directly and indirectly regulates activation of both mast cells and eosinophils, thereby influencing the primary cells involved in allergy and asthma through multiple mechanisms. Because of this mutual regulation of mast cell and eosinophil function, and the role that SCF can play in this regulation, inhibition of c-kit Kinase may provide a means to treat allergy-associated chronic rhinitis, inflammation and asthma [0114].  The `203 publication claims methods for treating or preventing an abnormal condition in an organism, wherein said abnormal condition is associated with an aberration in a signal transduction pathway mediated by a c-kit kinase, wherein said method comprises the step of administering to said organism a therapeutically effective amount of an indolinone compound that modulates, in vitro, the catalytic activity of c-kit kinase, wherein said abnormal condition is selected from the group consisting of mastocytosis, the presence of one or more mast cell tumors, asthma, and allergy associated chronic rhinitis, wherein said abnormal condition is selected from the group consisting of a glioblastoma, and an astrocytoma, wherein said organism is a human.    The `203 publication teaches the anti-Kit (C-20) rabbit polyclonal IgG antibody [0213].

The reference teachings differs from the claimed invention only in the recitation of protecting against, treating or managing an eosinophil related disorder in claims 55-56 of the nervous system in clam 57 with anti-human KIT antibody in claim 55 and 63 wherein the antibody comprising the VL CDR1-3 of SEQ ID NOs: 2-4 and VHCDR1-3 of SEQ ID NO:5-7 in claim 59 and the VL of SEQ ID NO:13-16 and VH SEQ ID NO: 8-12 in claim 60.

The teachings of US 20120189633 and US  Pat. 10184007 have been discussed, supra. 

A person of ordinary skill in this sophisticated art would understand that the identification of elevated levels of c-KIT directly implicated in the mechanism of neurofibromatosis, neuroblastoma, glioblastoma, astrocytoma, rhinitis, inflammation and asthma would be a natural target against which to direct immobilizing anti-human KIT antibodies, as suggested both by the `633 publication and the `007 patent. In view of the known utility of antibodies in treating disease as taught by the `633 publication and the `007 patent would be an obvious, significant and promising direction in the development of therapies for the treatment of eosinophil related disorder in general and eosinophil related disorder of the nervous system taught by the `203 publication.  

Claim 62 is included because neuroblastoma is a tumor of nerve tissue that develops in infants and children.

Claim 61 is included because the treatment with anti-human KIT antibodies are effective for any group of age including human adults. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


19.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

20.  Claims 55-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10239943. Although the claims at issue are not identical, they are not patentably distinct from each other because the `943 patent claims methods of inhibiting growth of neurofibromas (a disorder of the nervous system) in a subject comprising administering to the subject anti-human KIT (SEQ ID NO: 1) antibody comprising the same CDRs of SEQ ID NOs: 2-7, wherein the antibody is humanized and the subject is a human adult or a child.  The species of neurofibromas is considered a species of eosinophil related disorder is an eosinophil related disorder of the nervous system.  A species anticipates a genus. Accordingly, the claims of the `943 patent anticipates the instant claims. 

21.  Claims 55-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10774146, as is evdanced by Zhang and Verkman (J Clin Invest. 2013 May 1; 123(5): 2306–2316). Although the claims at issue are not identical, they are not patentably distinct from each other because the `146 patent claims methods of reducing inflammation or inhibiting mast cell activation in a subject having a mast cell related disorder of the nervous system including neuromyelitis optica (NMO) or neuromyelitis optica spectrum disorder (NMOSD) comprising administering to the subject anti-human KIT (SEQ ID NO: 1) antibody comprising the same CDRs of SEQ ID NOs: 2-7, wherein the antibody is humanized and the subject is a human adult or a child.  

As is evidenced by Zhang et al that their results implicate the involvement of eosinophils in NMO pathogenesis by ADCC and CDCC mechanisms and suggest the therapeutic utility of approved eosinophil-stabilizing drugs (abstract).

Further, while the prior art teachings may be silent as to the "eosinophil related disorder" per se; the method, the product used in the reference method are the same as the claimed method.  Therefore the intended purposes of the claimed methods are considered inherent properties.  Applicant relies upon an asserted and claimed mechanism of action but does not provide objective evidence that the prior art teaching of treating the same patients with the same anti-human KIT antibodies differs from the claimed methods.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 201 USPQ 658 (CCPA 1979). Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See M.P.E.P. 2145.

Moreover, it is noted that the CAFC recently held in Bristol-Myers Squibb Co. v. Ben Venue Laboratories Inc., 58 USPQ2d 1508 (CA FC 2001) that when a claimed process is not directed to a new use, consists of the same steps described in a prior art reference, and the newly discovered results of the known process directed to the same purpose are inherent, the process is not patentable. 

“It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.” In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990). When “a claimed new benefit or characteristic of an invention otherwise in the prior art” is an inherent property of the old invention, “the new realization alone does not render the old invention patentable.” Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377 (Fed. Cir. 2005).

Applicant's attention is directed to Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993) (The Board rejected a claim directed to a method for protecting a plant from plant pathogenic nematodes by inoculating the plant with a nematode inhibiting strain of P. cepacia. A U.S. patent to Dart disclosed inoculation using P. cepacia type Wisconsin 526 bacteria for protecting the plant from fungal disease. Dart was silent as to nematode inhibition but the Board concluded that nematode inhibition was an inherent property of the bacteria. The Board noted that applicant had stated in the specification that Wisconsin 526 possesses an 18% nematode inhibition rating.).

Whether the rejection is based on "inherence" under 35 U.S.C.  § 102 or prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.  Examiner properly shifted burden to applicant to establish, through objective evidence, that antibodies of invention differ in unobvious manner from those of the prior art references.  Ex parte Phillips, 28 USPQ2d 1302 (BPAI 1993).

The claims of the `943 patent anticipates the instant claims. 

22.  No claim is allowed.

23.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:

Ryan et al. Role for the Stem Cell Factor/KIT Complex in Schwann Cell Neoplasia and Mast Cell Proliferation Associated With Neurofibromatosis.  Journal of Neuroscience Research 37:415-432  (1994). (IDS C89).

24.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 5, 2022						/MAHER M HADDAD/           							 Primary Examiner, Art Unit 1644